U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 11, AMERICAN SECURITY RESOURCES CORPORATION (Formerly Kahuna Network Security Inc.) (Formerly Computer Automation Systems, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada 000-27419 75-2749166 (State of organization) (Commission File Number) (IRS Employer Identification No.) 9601 Katy Freeway, Suite Houston, Texas, (Address of principal executive offices including zip code) 713-465-1001 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Comments at the 2008 Shareholders’ Meeting of American Security Resources Corporation from Frank Neukomm, Chairman of the Board and Chief Executive Officer Greetings and thank you for coming. In late October 2005 we acquired intellectual property in the form of provisional patents, design and business plans of eGO Design Inc. in Portland, Oregon. Those became our Hydra Fuel Cell subsidiary. In two years time Hydra, led by Jim Twedt, CEO, and Ben Schafer, CTO, and their talented staff delivered a working Beta prototype fuel cell system to a house in Seabrook, Texas and took the house off the grid, supplying all of its electrical demand with hydrogen generated electricity from our HydraStax® fuel cells. This successful demonstration and subsequent Beta demonstrations in Miami, Florida, in December 2007 and February 2008, led to a series of purchase orders and dealer sign-ups generated by Hydra’s very energetic distributor, Ken Detko, of Conexa Products. From what was learned from the real world Beta tests the initial commercial unit design has been finalized. The current design is ¼ the size of the initial Beta unit and has approximately 5 times the output. We expect production to start next month with units available for delivery in Fall of this year. From the first production run a unit will be sent to the certifying agency, CSA-International, for them to complete their process. That process is expected to take less than 60 days from the time they receive the commercial version of the fuel cell. We believe that the development of the HydraStax® hydrogen fuel cell system from idea to beta and to market in less than three years is an unprecedented accomplishment in the hydrogen fuel cell business. During the process of developing the HydraStax® fuel cell, the continuing question has been: Where are we going to find hydrogen inexpensive enough to generate electricity that is competitive with the grid? In his quest to answer that question, Mr. Schafer discovered pioneering research in electro-catalysts being done by Dr. Gerardine Botte at Ohio University that held the promise of producing “cheap” hydrogen from ammonia. After discussions at scientific meetings, we signed a Letter of Intent with Ohio U to perform experiments designed to prove the scalability of Dr. Botte’s “ammonia catalytic electrolyzer”. The successful completion of those tests led to the negotiations that led to Ohio University granting a worldwide exclusive license to commercialize that technology to our subsidiary, American Hydrogen Corporation, which is led by Ben Schafer. Mr.
